Notice of Pre-AIA  or AIA  Status
The present application is being examined pursuant to the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2021 has been entered.
 
 
Status of the Claims
Receipt of Applicants’ Response, filed 01 November 2021, is acknowledged.  Claim 20 is amended therein.  Claim 35 is cancelled.  Accordingly, claims 16, 20 – 24 and 34 are available for substantive consideration.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejection set forth in the Action of 02 July 2021 is hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 20 – 24, 16, and 34 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2006/0029678 A1 to Deghenghi, R., claiming priority to 1 March 2003 (“Deghenghi ‘678”), in view of US 4,897,268 to Tice, T. and R. Gilley, issued 30 January 1990, identified on the Information Disclosure Statement (IDS) filed 27 June 2019, cite no. US19 (“Tice ‘268”), and US 2007/0059363 A1 to Lee, H., et al., claiming priority to 26 June 2003, identified on the IDS filed 27 June 2019, citation no. 25 (USPAT) (“Lee ‘363”).

The Invention As Claimed 
	Applicants claim a method of treating prostate cancer, the method comprising the step of administering to a patient a pharmaceutical composition comprising microparticles comprising 22.5 mg of triptorelin in the form of triptorelin pamoate, and poly(D,L-lactide-co-glycolide) (PLGA), wherein the PLGA comprises at least 75% lactide, and wherein the triptorelin pamoate is released from the pharmaceutical composition in an immediate amount within hours following injection and then constantly released over a period of at least 168 days, wherein the composition comprises two groups of microparticles, wherein the two groups of microparticles are a first group of microgranules and a second group of microgranules, wherein the first group of microgranules is a first formulation of microgranules comprising approximately 20% (w/w) of triptorelin pamoate mixed with approximately 80% (w/w) PLGA, wherein the PLGA in the first formulation contains approximately 85% lactide and 15% glycolide, and the second group of microgranules is a second formulation of microgranules comprising approximately 12% (w/w) triptorelin pamoate mixed with approximately 88% (w/w) poly(D,L lactide-co-glycolide) (PLGA), wherein the PLGA in the second formulation contains approximately 75% lactide and 25% glycolide, wherein the PLGA in the first formulation contains at least 85% lactide, wherein the 


The Teachings of the Cited References 
	Deghenghi ‘678 discloses processes for the preparation of injectable compositions for extended release of a peptide, or peptide analogue, as an active ingredient, the process comprising wet granulation of the active ingredient and PLGA, drying the granules, grinding the dried granules, and extruding the granules (see Abstract), wherein the grinding step is performed by milling the dried granules in a ball mill (see ¶[0028]), wherein the compositions are used to treat conditions, such as prostate cancer, through chemical induction of castration for extended  periods of time (see ¶[0030]), wherein suitable PLGA polymers for use in the process have a molar ratio of lactic acid to glycolic acid monomers in the region of 40:60 to 95:5, with molecular weights in the range of about 50 kDa to 150 kDa (see ¶[0019]), wherein the peptide active ingredient comprises an LHRH inhibitor, such as triptorelin and its salts (see ¶[0021]), wherein the salts of the peptide active include pamoate salts (see ¶[0022]), wherein the mass ratio of the peptide active to PLGA is in the range of about 1:10 [10% active] to about 1:2 [33% active] (see ¶[0023]), wherein, in a specific embodiment, microgranules of an LHRH inhibitor and PLGA are prepared to comprise 22.5 mg of the active (calculated as the free base form) (see Ex. 1, ¶[0060]), wherein the compositions may be administered to patients by injection using standard see ¶[0031]), wherein the compositions provide for continuous, extended release of at least three to six months of the peptide active (see ¶[0032]), and wherein the compositions provide for a pharmaceutically beneficial release profile (e.g., a more extended, more controlled and/or more constant profile) (see ¶[0033]).  The reference does not expressly disclose a method for treating prostate cancer by administering a composition comprising two groups of microparticles (claim 20), wherein one of the populations comprises 20% triptorelin pamoate in PLGA (85/15), and the other population comprises 12% triptorelin pamoate in PLGA (75/25), or wherein the composition comprises the two populations of microparticles at 50:50 (equal) amounts.  The teachings of Tice ‘268 and Lee ‘363 remedy those deficiencies.
Tice ‘268 discloses a biodegradable microparticle delivery system for active ingredients, such as hormonally active peptides and proteins, wherein the active ingredient is combined with biodegradable copolymers of varying mole ratios of lactide and glycolide monomers, and a blend of the microparticles that, when administered by injection to an animal, delivery of the active ingredient from the microparticles occurs over a prolonged period of time as a result of the varying degradation rates of the copolymers (see Abstract), wherein the active ingredient may be a leutininizing hormone-releasing hormone (LHRH) (see Col. 1, ll. 6 – 10), wherein a first population of these microparticles comprise a copolymer such that the active ingredient is release quickly after injection delivering the active ingredient for an initial period, and a second population of the particles comprise a copolymer such that delivery of the active ingredient may begin as delivery of the active from the first quantity of particles begins to decline, and wherein, by varying the lactide/glycolide ratio in a poly(D,L-lactide-co-glycolide) copolymer, it is possible see Col. 2, ll. 49 - 53), resulting in delivery periods of six months or more (see Col. 2, l. 66 - Col. 3, l. 2).
Lee ‘363 discloses the preparation of mixed formulations of sustained release microparticles with different compositions, wherein the microparticles comprise a biodegradable polymer and a drug, wherein the mixed formulations can achieve a desired drug release, which is difficult to obtain with conventional microparticles comprising a single composition, which targeted release is achieved by preparing different microparticles formulations and then mixing the formulations at a proper ratio to achieve the desired drug release (see Abstract), wherein the biodegradable polymer is PLGA (see ¶[0005]), wherein the active ingredient is triptorelin (see ¶[0027]), wherein PLGA has characteristic physicochemical features in that its biodegradation rate varies according to the ratio of lactic acid residues to glycolic acid residues, and their molecular weights and hydrophilicity, and, thus, specific PLGA properties determine the duration of drug release, so that a system for sustained release of a drug for a predetermined period can be prepared by first selecting a polymer that degrades for the predetermined period, which period, when release is to be maintained for a period longer than one month, requires the use of microparticles prepared with PLGA with higher lactic acid content, higher molecular weights, or lower hydrophilicity (id.), wherein disadvantages arising from the use of single-composition microparticle formulations can be overcome by separately preparing two or more microparticle formulations using two or more different polymers and combining the microparticle formulations at a proper ratio to give a microparticle formulation [providing sustained release for a desired period of time (see ¶[0007]), wherein degradation of the polymers of the microparticle may be controlled for various durations ranging from a short period of one to two weeks, to a long period see ¶[0025]), wherein PLGA polymers including equal amounts of lactic acid residues and glycolic acid residues are more quickly degraded, and, among these PLGA polymers, low molecular weight polymers are more quickly degraded, and wherein polymers with higher lactide contents are degraded at slower rates (see ¶[0033]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to treat prostate cancer by administration of injectable compositions for extended release of triptorelin pamoate from at least three to six months, wherein the compositions induce chemical castration for extended  periods of time, wherein suitable PLGA polymers for use in the process have a molar ratio of lactic acid to glycolic acid monomers in the region of 40:60 to 95:5, wherein the mass ratio of the peptide active to PLGA is in the range of about 1:10 [10% active] to about 1:2 [33% active], to yield a loading of the active of 22.5 mg (calculated as the free base form), wherein the compositions may be administered to patients by injection using standard techniques, preferably by using a syringe, as taught by Deghenghi ‘678, wherein the compositions comprise multiple populations of microparticles comprising the active ingredient combined with PLGA copolymers with mole ratios of lactide and glycolide monomers varying among the populations, wherein a blend of two populations of the microparticles that delivers the active ingredient from the microparticles over a prolonged period of time as a result of the varying degradation rates of the copolymers, and wherein, by varying the lactide/glycolide ratio in a poly(D,L-lactide-co-glycolide) copolymer, it is possible to design a long-term controlled-release profile of choice, resulting in delivery periods of six months or more, as taught by Tice ‘268, and Lee ‘363.  One of skill in the art would be motivated to do so, with a reasonable expectation of e.g., a more extended, more controlled and/or more constant profile) than implants prepared by prior art processes, and by the teachings of Tice ‘268 and Lee ‘363 to the effect that disadvantages arising from the use of single-composition microparticle formulations can be overcome by separately preparing two or more microparticle formulations using two or more different polymers and combining the microparticle formulations at a proper ratio to give a microparticle formulation providing sustained release for a desired period of time (see Lee ‘363 at ¶[0007]), and that release of an active ingredient can be tailored to achieve specific profiles with release over various durations ranging from a short period of one to two weeks, to a long period of one to two years (see Lee ‘363 at ¶[0025]; see also Tice ‘258 at Col. 2, l. 66 - Col. 3, l. 2), or profiles comprising an initial release of active at high levels, followed by an extended release of the active over 6 months, or more (see Tice ‘268 at Col. 2, ll. 49 - 53).  
	With respect to claim 20, which claim is directed to compositions comprising two groups of microparticles comprising microgranules, the Examiner notes that Deghenghi ‘678 discloses microgranules, while Tice ‘268 and Lee ‘363 discloses microparticles comprising microspheres.  However, it is the Examiner’s position that one of ordinary skill in the relevant art would be motivated to follow the explicit teachings of Tice ‘268 and Lee ‘363 to utilize a mixture of populations of microparticles of varying composition based on different lactide/glycolide ratios of the PLGA matrix of the microparticles to achieve a desired release profile, regardless of whether the microparticles are microgranules or microspheres.  In addition, Deghenghi ‘678 specifically teaches that the disclosed extruded microgranule compositions provide for a e.g., a more extended, more controlled and/or more constant profile) (see ¶[0033]) than prior art processes, including microspheres (see ¶[0005]).  Thus, the skilled practitioner would be motivated by the teachings of Deghenghi ‘678 to prepare microgranule particles comprising triptorelin pamoate and PLGA, and, informed by the teachings of Tice ‘268 and Lee ‘363, to prepare multiple populations of particles with the superior properties of microgranules, the populations comprising PLGA with different lactide/glycolide ratios, the different forms of PLGA providing for different release characteristics, as recognized in the art, with one population providing for immediate release, and a second population providing extended release for a period of six months, or more.
The Examiner further notes that Applicants disclose, at p. 4, ll. 17 – 19 of the specification, that “[t]he LHRH agonist triptorelin is released in an important immediate amount within hours following injection and then shows a constant and significant release over a long period of at least 168 days, i.e. 6 months (emphasis added).”  In addition, the Examiner notes that there is no disclosure in Applicants’ specification directed to differences in function [release] among various forms of microparticles, such as microgranules and microspheres.  In the absence of such teaching, the reasonable and logical conclusion is that desired “important” release profiles are obtained through use of compositions comprising multiple populations differing in composition, rather than use of different forms of microparticles.  This conclusion is further supported by looking at specific embodiments disclosed in the specification.  Example 1, for example, is directed to a composition comprising a mixture of a population of microgranules and a population of microspheres, which populations differ in PLGA composition, and mass loading of active.  Example 3 is directed to a composition comprising a mixture of two populations of see FIGS. 1, 2).  Therefore, it is the Examiner’s position that the explicit teachings of Tice ‘268 and Lee ‘363, directed to use of compositions with a mixture of populations of microparticles of varying composition based on different lactide/glycolide ratios of the PLGA to achieve a desired release profile, are applicable to the instant claims regardless of the fact that the references utilize microspheres rather than microgranules, as set forth above.
With respect to the quantitative limitations recited in claims 21 and 34, the Examiner notes that Deghenghi ‘678 discloses microparticle compositions, wherein the microparticles are microgranules that comprise PLGA with molars ratio of lactic acid to glycolic acid monomers in the range of 40:60 to 95:5, (see ¶[0019]), and triptorelin pamoate (see ¶¶[0021] – [0022]), wherein the mass ratio of the peptide active to PLGA is in the range of about 1:10 [10% active] to about 1:2 [33% active] (see ¶[0023]).  Although these ranges are not exactly congruent with the claimed loadings/polymer compositions, it is the Examiner’s position that the cited art teaches a range of loadings of these components that significantly overlap with the claimed loadings and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
With respect to claim 22, which claim recites a limitation directed to a composition comprising two populations at equal amounts in the composition, the Examiner notes that the See MPEP § 2144.05 II. A.
With respect to the limitation recited in claim 16, to the effect that the method of the invention comprises administration of the microparticle composition “once every six months,” the Examiner notes that the cited references do not expressly disclose such a dosing regimen.  However, the Examiner also notes that Deghenghi ‘678 teaches that administration of compositions comprising the disclosed microparticle compositions provide for continuous, extended release of at least three to six months of the peptide active (see ¶[0032]).  In light of this teaching, it is the Examiner’s position that a composition that provides clinically effective release of a therapeutic peptide such as triptorelin pamoate for at least six months would not require dosing any more frequently than every six months, thus reading on this express limitation.  Furthermore, with respect to the limitation recited in claim 1 directed to continued release of the active peptide “over a period of at least 168 days,” the Examiner notes that a release time frame of at least three to six months, as taught by Deghenghi ‘678, would necessarily read on this limitation, thus rendering it prima facie obvious.

Response to Applicants’ Arguments 
	The Examiner has fully considered the arguments submitted by Applicants in their Response filed 1 November 2021, but does not find them persuasive.  Applicants first argue that the rejection of record does not establish that one of ordinary skill in the art, based on the disclosures of the cited art, would not have had a reasonable expectation of success in reaching the invention as claimed, at least in part on the basis that the cited art does not disclose “each and every limitation of the claims.”  More specifically, Applicants argue that a person of skill in the art “would not have been motivated to prepare a pharmaceutical composition comprising two formulations of microgranules having the in vitro and pharmacokinetic/pharmacodynamic ("PK/PD") profiles of the claimed pharmaceutical composition.”  Applicants further argue that release of a drug from a pharmaceutical composition is sufficiently unpredictable as to render the result unpredictable.  The Examiner respectfully disagrees.
	Applicants first argue that none of the art cited in the rejections of record disclose microgranule compositions comprising 22.5 mg of triptorelin pamoate.  In response, the Examiner points to the teachings of Deghenghi ‘678 that discloses microgranule compositions comprising triptorelin pamoate with a mass ratio of the active to PLGA in the range of about 1:10 [10% active] to about 1:2 [33% active] (see ¶[0023]), and that, in an exemplified embodiment, the LHRH inhibitor active is present at a loading of 22.5 mg (see ¶[0060]).  Consequently, it is the Examiner’s position that the limitation in question is disclosed in the cited art, either as being within a disclosed numerical range, or in a specific amount in an exemplified embodiment.
see Col. 2, l. 66 - Col. 3, l. 2).  Thus, the concept of using multiple populations of microparticles, wherein the populations differ in the physicochemical characteristics of a biodegradable polymer matrix that determine the rates of degradation, in order to achieve a targeted, multi-phase release of active, is well established in the art.  Furthermore, Lee ‘363 discloses the specifically physicochemical properties of biodegradable PLGA matrix polymers to be optimized to achieve a desired release profile.  Thus, it is the Examiner’s position that the combination of the teachings of the teachings of the secondary references is more than adequate to inform the skilled practitioner on the precise steps needed to both achieve a desired multi-phase release of active ingredients such as triptorelin pamoate, and a specific release profile 
As argued by Applicants, Deghenghi ‘678 discloses a single population of microgranules, while Tice ‘268 and Lee ‘363 discloses multiple populations of microspheres.  However, it is the Examiner’s position that one of ordinary skill in the relevant art would be motivated to follow the explicit teachings of Tice ‘268 and Lee ‘363 to utilize a mixture of populations of microgranules, as addressed above, to achieve a desired release profile, regardless of whether the microparticles are microgranules or microspheres.  In addition, Deghenghi ‘678 specifically teaches that the disclosed extruded microgranule compositions provide for a pharmaceutically beneficial release profile (e.g., a more extended, more controlled and/or more constant profile) (see ¶[0033]) than prior art processes, including those using microspheres (see ¶[0005]).  Thus, the skilled practitioner would be motivated by the teachings of Deghenghi ‘678 to prepare microgranule particles comprising triptorelin pamoate and PLGA, and, informed by the teachings of Tice ‘268 and Lee ‘363, to prepare multiple populations of those particles with the superior properties of microgranules, the different populations providing for different release characteristics, as recognized in the art, with one population providing for immediate release, and a second population providing extended release for a period of six months, or more.
	As for the unpredictably of drug release, and its effect on the expectation of success in reaching the claimed invention based on the teachings of the cited references, Applicants’ own disclosure in the instant specification would indicate otherwise, at least with respect to release from different types of microparticles (microgranule vs. microsphere).  As addressed in the above rejection, the instant specification provides Examples wherein a composition according to the see Ex. 1), as well as mixed populations of microgranules, wherein each population differs only in the PLGA (% lactide and glycolide residues), and active content (see Ex. 3), rather than in the type of microparticles.  As the results from these two Examples illustrate, each composition resulted in a release profile of active from the microparticles that achieved the desired clinical result – both an initial “burst” release following administration, and a sustained release of active over an extended period of time, such as six months (see, for example, p. 6, ll. 28 – 31 and p. 8, ll. 30 – 33).  In addition, both of the secondary references cited in the above rejection provide explicit disclosure sufficient to inform the skilled practitioner how to vary the polymer and microparticle characteristics to achieve a desired release profile, as well as ample motivation to do so.
	Further with regard to the question of predictability of drug release form microparticles, Applicants rely on the Declaration of Marie-Anne Bardet, Ph.D., a named inventor (“the Declaration”) to support their contention regarding the unpredictability of release profiles.  As pointed out by Applicants, the Declaration points to a number of factors, such as polymer properties, including molecular weight distribution, chain length, block structure, polymer-polymer interactions, crystallinity, glass transition temperature, chemical composition, hygroscopicity, degradation kinetics, and morphology that all impact drug delivery.  According to the Declaration, it was the interplay of these many factors that led to a long development period for the commercial product embodying the current invention.  However, the Examiner notes that almost none of these enumerated factors are recited in the claims at issue.  This leads to a potential dilemma.  If all, or a relatively large number, of these factors are necessary to the practice of the invention as claimed, have Applicants adequately enabled practice of the 
	Applicants in effect argue that the cited references fail to provide a motivation to the skilled practitioner to provide mixed populations of microparticles that provide both an initial release of active from a first population, and a second, extended release of active from a second population.  However, Tice ‘363, at Col. 2, ll. 29 – 39, expressly discloses that “[a] quantity of these particles are of such a copolymer excipient that the core active ingredient is released quickly after injection, and thereby delivers the ingredient for an initial period. A second quantity of the particles are of such type excipient that delivery of the encapsulated ingredient begins as the first quantity's delivery begins to decline. A third quantity of ingredient may be encapsulated with a still different excipient which results in delivery beginning as the delivery of the second quantity [begins] to decline.”  In addition, at Col. 2, ll. 47 – 53, Tice ‘268 teaches that “as the usefulness of one type of particle begins to decline or run out, another type begins to take over. This provides a preselected, constant rate of delivery over a prolonged period of time.  For example, by varying the lactide/glycolide ratio in a poly(D,L-lactide-co-glycolide) encapsulation,
as well as the types and quantities of encapsulated active ingredient, it is possible to design a long-term, controlled-release profile of choice.”  At the very least, these teachings reflect a motivation recognized in the prior art to optimize/control release form microparticle 
	Consequently, on the basis of the discussion above, Applicants’ arguments are unpersuasive, and the claims at issue stand rejected as obvious pursuant to 35 U.S.C. § 103. 
NO CLAIM IS ALLOWED. 

CONCLUSION
5.	Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619